 


109 HR 4746 IH: Services to Prevent Veterans Homelessness Act
U.S. House of Representatives
2006-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4746 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2006 
Mr. Bradley of New Hampshire (for himself, Mr. McCotter, Mr. Strickland, Ms. Corrine Brown of Florida, Mr. Simmons, Ms. Herseth, Mr. Filner, Mr. Kuhl of New York, Mr. Wexler, Mr. McDermott, and Ms. Jackson-Lee of Texas) introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to establish a financial assistance program to facilitate the provision of supportive services for very low-income veteran families in permanent housing, and for other purposes. 
 
 
1.Financial assistance for supportive services for very low-income veteran families in permanent housing 
(a)Short TitleThis Act may be cited as the Services to Prevent Veterans Homelessness Act. 
(b)PurposeThe purpose of this Act is to facilitate the provision of supportive services for very low-income veteran families in permanent housing. 
(c)Authorization of Financial Assistance 
(1)In generalSubchapter V of chapter 20 of title 38, United States Code, is amended by adding at the end the following new section: 
 
2044.Financial assistance for supportive services for very low-income veteran families residing in permanent housing 
(a)Distribution of Financial Assistance 
(1)The Secretary shall provide financial assistance to eligible entities approved under this section to provide and coordinate the provision of the supportive services for very low-income veteran families residing in permanent housing. 
(2) 
(A)Financial assistance under this section shall consist of payments for each such family for which an approved eligible entity provides or coordinates the provision of supportive services. 
(B)The Secretary shall establish a formula for determining the rate of payments provided to a very low-income veteran family receiving supportive services under this section. The rate shall be adjusted not less than once annually to reflect changes in the cost of living. In calculating the payment formula under this subparagraph, the Secretary may consider geographic cost of living variances, family size, and the cost of services provided. 
(3)In providing financial assistance under paragraph (1), the Secretary shall give preference to an entity that provides or coordinates the provision of supportive services for very low-income veteran families who are transitioning from homelessness to permanent housing. 
(4)The Secretary shall ensure that, to the extent practicable, financial assistance under this subsection is equitably distributed across geographic regions, including rural communities and tribal lands. 
(5)Each entity receiving financial assistance under this section to provide supportive services to a very low-income veteran family shall notify the family that such services are being paid for, in whole or in part, by the Department. 
(6)The Secretary may require an entity receiving financial assistance under this section to submit a report to the Secretary describing the supportive services provided with such financial assistance. 
(b)Application for Financial Assistance 
(1)An eligible entity seeking financial assistance under subsection (a) shall submit to the Secretary an application in such form, in such manner, and containing such commitments and information as the Secretary determines to be necessary. 
(2)An application submitted under paragraph (1) shall contain— 
(A)a description of the supportive services proposed to be provided by the eligible entity; 
(B)a description of the types of very low-income veteran families proposed to be provided such services; 
(C)an estimate of the number of very low-income veteran families proposed to be provided such services; 
(D)evidence of the experience of the eligible entity in providing supportive services to very low-income veteran families; and 
(E)a description of the managerial capacity of the eligible entity to— 
(i)coordinate the provision of supportive services with the provision of permanent housing, by the eligible entity or by other organizations; 
(ii)continuously assess the needs of very low-income veteran families for supportive services; 
(iii)coordinate the provision of supportive services with the services of the Department; 
(iv)tailor supportive services to the needs of very low-income veteran families; and 
(v)continuously seek new sources of assistance to ensure the long-term provision of supportive services to very low-income veteran families. 
(3)The Secretary shall establish criteria for the selection of eligible entities to receive financial assistance under this section. 
(c)Technical Assistance 
(1)The Secretary shall provide training and technical assistance eligible entities that receive financial assistance under this section with respect to the planning, development, and provision of supportive services to very low-income veteran families occupying permanent housing. 
(2)The Secretary may provide the training described in paragraph (1) directly or through grants or contracts with appropriate public or nonprofit private entities. 
(d)FundingOf the amounts available each fiscal year to the Department for Medical Care for veterans, $25,000,000 shall be available in each such fiscal year to carry out the provisions of this section, of which not more than $750,000 may be used to provide technical assistance under subsection (c). 
(e)DefinitionsIn this section: 
(1)The term very low-income veteran family means a veteran family whose income does not exceed 50 percent of the median income for the area, as determined by the Secretary in accordance with this paragraph, except that— 
(A)the Secretary shall make appropriate adjustments to the income requirement under subparagraph (A) based on family size; and 
(B)the Secretary may establish an income ceiling higher or lower than 50 percent of the median income for an area if the Secretary determines that such variations are necessary because the area has unusually high or low construction costs, fair market rents (as determined under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f)), or family incomes. 
(2)The term veteran family includes a veteran who is a single person and a family in which the head of household or the spouse of the head of household is a veteran. 
(3)The term consumer cooperative has the meaning given such term in section 202 of the Housing Act of 1959 (12 U.S.C. 1701q). 
(4)The term eligible entity means— 
(A)a private nonprofit organization; or 
(B)a consumer cooperative. 
(5)The term homeless has the meaning given the term in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302)). 
(6)The term permanent housing means community-based housing without a designated length of stay. 
(7)The term private nonprofit organization means— 
(A)any incorporated private institution or foundation— 
(i)no part of the net earnings of which inures to the benefit of any member, founder, contributor, or individual; 
(ii)which has a governing board that is responsible for the operation of the supportive services provided under this section; and 
(iii)which is approved by the Secretary as to financial responsibility; 
(B)a for-profit limited partnership, the sole general partner of which is an organization meeting the requirements of clauses (i), (ii), and (iii) of subparagraph (A); 
(C)a corporation wholly owned and controlled by an organization meeting the requirements of clauses (i), (ii), and (iii) of subparagraph (A); and 
(D)a tribally designated housing entity (as defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)). 
(8)The term supportive services means the following: 
(A)Services provided by an eligible entity or subcontractors that address the needs of very low-income veteran families occupying permanent housing, including— 
(i)outreach services; 
(ii)health care services, including diagnosis, treatment, and counseling for mental health and substance abuse disorders and for post-traumatic stress disorder, if such services are not readily available through the Department of Veterans Affairs medical center serving the geographic area in which the veteran family is housed; 
(iii)habilitation and rehabilitation services; 
(iv)case management services; 
(v)daily living services; 
(vi)personal financial planning; 
(vii)transportation services; 
(viii)vocational counseling; 
(ix)employment and training; 
(x)educational services; 
(xi)assistance in obtaining veterans benefits and other public benefits, including health care provided by the Department; 
(xii)assistance in obtaining income support; 
(xiii)assistance in obtaining health insurance; 
(xiv)fiduciary and representative payee services; 
(xv)legal services to assist the veteran family with reconsiderations or appeals of veterans and public benefit claim denials and to resolve outstanding warrants that interfere with the family’s ability to obtain or retain housing or supportive services; 
(xvi)child care; 
(xvii)housing counseling; 
(xviii)other services necessary for maintaining independent living; and 
(xix)coordination of services described in this paragraph. 
(B)Services provided by an eligible entity or subcontractors, including services described in clauses (i) through (xix) of subparagraph (A), that are delivered to very low-income veteran families who are homeless and who are scheduled to become residents of permanent housing within 90 days of the date on which the service is provided pending the location or development of housing suitable for permanent housing. 
(C)Services provided by an eligible entity or subcontractors, including services described in clauses (i) through (xix) of subparagraph (A), for very low-income veteran families who have voluntarily chosen to seek other housing after a period of tenancy in permanent housing, that are provided, for a period of 90 days beginning on the date on which such a family exits permanent housing or until such a family commences receipt of other housing services adequate to meet the needs of the family, but only to the extent that services under this paragraph are designed to support such a family in the choice to transition into housing that is responsive to the individual needs and preferences of the family.  . 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2043 the following new item: 
 
 
2044. Financial assistance for supportive services for very low-income veteran families in permanent housing. 
 
